                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

SHERMAN ALEXANDER LYNCH,
                                                      MEMORANDUM DECISION &
                       Petitioner,                    ORDER DENYING POST-
                                                      JUDGMENT MOTIONS
v.

SHANE NELSON,                                        Case No. 2:17-CV-00477-DS
                       Respondent.                   District Judge David Sam



       Several post-judgment motions by Petitioner are before the Court.

                                         BACKGROUND

       On November 21, 2018, this Court granted Respondent’s motion to dismiss this habeas-

corpus petition. (Doc. No. 59.) Petitioner’s original habeas petition brought the following claims

under 28 U.S.C.S. § 2254 (2019): prosecutorial misconduct and ineffective assistance of counsel.

Reasoning that all Petitioner’s challenges were procedurally defaulted and did not qualify for

exceptional treatment, the Court rejected Petitioner’s claims of actual innocence based on newly

discovered evidence.

                                      RULE 60(b) MOTION

       Petitioner asserts fraud in moving for relief from the final order and judgment. Fed. R.

Civ. P. 60(b)93). In support of his motion, Petitioner cites sixteen allegedly false statements of

fact or law made by Respondent in its Motion to Dismiss.

       In relevant part, Rule 60(b) reads: “On motion and just terms, the court may relieve a

party . . . from a final judgment, order, or proceeding for the following reasons: (3) fraud . . .,
misrepresentation, or misconduct by an opposing party . . . .” Fed. R. Civ. P. 60(b).This rule

interplays with the federal habeas statute about second or successive habeas petitions. The

applicable statutory language states:

               A claim presented in a second or successive habeas corpus
               application under section 2254 that was not presented in a prior
               application shall be dismissed unless-- . . .
               (i) the factual predicate for the claim could not have been
               discovered previously through the exercise of due diligence; and
               (ii) the facts underlying the claim, if proven and viewed in light of
               the evidence as a whole, would be sufficient to establish by clear
               and convincing evidence that, but for constitutional error, no
               reasonable factfinder would have found the applicant guilty of the
               underlying offense.

28 U.S.C.S. § 2244(b)(1)(B) (2019).

       Based on Tenth Circuit law, this Court must first determine “whether the motion is a true

Rule 60(b) motion or a second or successive petition.” Spitznas v. Boone, 464 F.3d 1213, 1217

(10th Cir. 2006); Gonzalez v. Crosby, 545 U.S. 524, 538 (2005) (clarifying not all 60(b) motions

in federal habeas cases are second or successive petitions). This Court has jurisdiction to rule on

true Rule 60(b) arguments. However, “second or successive” issues must be “certified by a panel

of the [10th Circuit] pursuant to § 2244 before [they] may proceed in district court.” Id. at 1215

(citing 28 U.S.C.S. § 2244 (2019)).

       Gonzalez explains that “a 60(b) motion is a second or successive petition if it in

substance or effect asserts or reasserts a federal basis for relief from the petitioner’s underlying

conviction.” Spitznas, 464 F.3d at 1215 (citing Gonzalez, 545 U.S. at 538). Gonzalez also states

that while a 60(b) motion alleging fraud may constitute a true 60(b) motion, such a determination

requires a more nuanced analysis. Id. at 1216. Such motions are only true 60(b) motions if the

alleged misconduct relates solely to fraud perpetrated on the federal habeas court; if the fraud
alleged includes (or implies) related fraud on the state court then it is not a true 60(b) motion, but

rather a second or successive petition upon which this court cannot rule. Id.

                             SECOND OR SUCCESSIVE ANALYSIS

          The Tenth Circuit also made clear in Spitznas that “spurious attempts to re-cast

substantive arguments in the guise of ‘fraud on the court’ . . . will properly be treated as an

attempt to allege or re-allege substantive grounds for habeas relief, thus presenting a second or

successive petition.” Id. n.4. This well encompasses what Petitioner tries to do in his petition.

Petitioner’s allegations are far afield from Rule 60(b)’s standard; it is clear that his motion

merely restates his same substantive arguments under the guise of his fraud allegations. Thus, as

laid out in Spitznas, Petitioner’s motion is a second or successive petition over which this court

does not have jurisdiction. See 28 U.S.C.S. § 2244(a) (2019).

          Petitioner may not file such a petition without authorization from the appropriate federal

court of appeals. Id. § 2244(b)(3)(A) (“Before a second or successive application permitted by

this section is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.”); see R.9, Rs.

Governing § 2254 Cases in the U.S. Dist. Cts.; In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)

(citing United States v. Nelson, 465 F.3d 1145, 1148 (10th Cir. 2006)) (“A district court does not

have jurisdiction to address the merits of a second or successive . . . § 2254 claim until [the Tenth

Circuit] has granted the required authorization.”). Petitioner did not obtain authorization from

the Tenth Circuit Court of Appeals to file his second or successive petition--i.e., this motion

labeled as a “Motion of 60(b).” This Court therefore does not have jurisdiction to address its

merits.
         When a successive § 2254 petition is filed in a district court without the necessary

appellate court sanction, it may be transferred under 28 U.S.C.S. §1631 (2019), to the proper

court. Coleman v. United States, 106 F.3d 339, 341 (10th Cir. 1997). However, all unauthorized

successive habeas petitions should not automatically be transferred to the Tenth Circuit. This

Court will only transfer if it determines that it is in the interest of justice to do so.

         Here, it would not be in the interest of justice to transfer this petition to the Tenth Circuit.

To reach this conclusion, this Court considered whether Petitioner’s claims are likely to have

merit. In assessing this likelihood, this Court finds Petitioner’s claims of fraud by Respondent

lack factual and evidentiary support, and thus are without merit. What Petitioner’s motion shows

is not fraud, but a misunderstanding of (1) what fraud is, (2) the evidence necessary to prove it,

and (3) the Court’s role as independent decision maker.

         Petitioner primarily seeks to prove fraud by quoting statements of law made in

Respondent’s Motion to Dismiss, (Doc. No. 32), comparing them to other of Respondent’s

statements that are arguably contradictory, then claiming that Respondent’s failure to include

these additional statements amounts to fraud. Respondent’s statements are clearly not

fraudulent. 1 All parties before a court have a duty to not purposefully misrepresent the rulings

they cite; they do not have an affirmative duty to cite every piece of tangentially related

precedent found in any case that touches on the same matter. Respondent did not misrepresent




1
 Petitioner also seeks to prove fraud by quoting Respondent’s statements of fact. These factual claims mostly entail
Respondent’s arguments that Petitioner presented no new evidence on any factual challenges he made. Petitioner
contests this and contends he has presented such evidence and that Respondent’s failure to acknowledge this new
evidence amounts to fraud. Petitioner’s arguments show a profound misunderstanding of the adversarial process.
This Court finds these claims of fraud equally meritless.
any of the holdings it cited. Its failure to include every bit of additional language cited by

Petitioner does not begin to approach what would be necessary to prove fraud by Respondent.

       However, even assuming, arguendo, that a party before this Court had misrepresented the

law in its briefings, this Court is more than capable of making that determination for itself. In

fact, that is specifically the role of the court in the adversarial process used by our nation’s legal

system: each party presents legitimate legal precedent and zealously strives to show why its

interpretation of that precedent is correct; the Court then independently examines those positions,

as well as the actual state of the law, and makes a final ruling as to what should be done.

Nothing outside of this usual process has occurred. There is no fraud here.

       Additionally, this Court also noted that the Court of Appeals will not authorize the filing

of a second or successive habeas petition in the district court unless the petitioner can meet the

standard prescribed by § 2244(b)(2). Under that standard, the petitioner must show “that the

claim relies on a new rule of constitutional law, made retroactive” or that “the factual predicate

for the claim could not have been discovered previously through the exercise of due diligence”

and that the facts “would be sufficient to establish by clear and convincing evidence that, but for

constitutional error, no reasonable factfinder would have found the applicant guilty of the

underlying offense.” 28 U.S.C. § 2244(b)(2) (2019). Petitioner has not addressed any of these

requirements.

       The interests of justice would not be served by transferring the petition to the Tenth

Circuit. Petitioner has not stated any appropriate legal basis for being allowed to proceed with

this successive petition.
                            MOTION FOR RECUSAL ANALYSIS

       Petitioner’s Motion for Recusal is based on a criminal petition which he filed against

Judge Sam alleging violations of 18 U.S.C.S. § 242 (2019)--i.e., deprivation of rights. Federal

judges may have an obligation to recuse themselves when their impartiality could reasonably be

questioned, but they also have an obligation not to recuse themselves when circumstances do not

require it. See In re Drexel Burnham Lambert, Inc., 861 F.2d 1307, 1312-13 (2d Cir. 1988); see

also Hutchinson v. Hahn, No. 09-5144, 2010 U.S. App. LEXIS 24194, at *12 (10th Cir. 2010)

(unpublished). The test used to determine whether recusal is required is an objective one. 28

U.S.C.S. § 455(a) (2013); see also Drexel, 861 F.2d at 1313. "Adverse rulings almost never

provide a basis for recusal, nor do opinions formed or expressed by a judge based upon the

record, 'unless they display a deep-seated favoritism or antagonism that would make fair

judgment almost impossible.'" Hutchinson, 2010 U.S. App. LEXIS 24194, at *12 (quoting Liteky

v. United States, 510 U.S. 540, 555 (1994)).

       Based on the facts and law presented, this motion is entirely without merit. Petitioner has

offered no facts reasonably calling into question this judge's ability to impartially hear this case.

An examination of the criminal complaint shows that Petitioner offers no facts that would

reasonably call into question Judge Sam’s impartiality. Throughout both motions in question,

Petitioner continues to posit the same claims that this Court continues to reject. Petitioner’s

claims of prosecutorial misconduct and new evidence remain comfortably distant from meeting

the standard that would be required for this Court to consider them. Allowing any party before

this Court to file a criminal complaint against the presiding judge and have their case moved

regardless of the merits of that claim would be a policy ripe for abuse. It is not the policy of this
Court. Because Petitioner’s criminal complaint is without merit, his Motion for Recusal is

denied.

                                           ORDER

          IT IS ORDERED that Petitioner’s post-judgment motions are DENIED. (Doc. Nos. 68,

69, 74, 76, & 85.) NO FURTHER FILINGS BY PETITIONER WILL BE ACCEPTED IN

THIS CASE. The Clerk of Court is directed to return to sender any further filings attempted by

Petitioner or his agents.

          This action is CLOSED.

                DATED this 3rd day of April, 2019.

                                            BY THE COURT:




                                            DAVID SAM
                                            Senior Judge
                                            United States District Court
